Citation Nr: 1452850	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-33 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange.
 
2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971. 

This appeal comes to the Board of Veterans Appeals (Board) arises from a July 2009 rating action by the Regional Office (RO) in Muskogee, Oklahoma.  In March 2014, the Board remanded the claims for additional development.  

In September 2011, the Veteran and his spouse testified before the undersigned at a video conference hearing conducted via the above-cited RO.  A copy of the hearing transcript has been uploaded to the Veterans Appeals Control and Locator System (VACOLS). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 2008, the RO denied claims for service connection for left ear hearing loss, and "rash/dermatitis." 

2.  The evidence received since the RO's May 2008 decision, which denied claims for service connection for left ear hearing loss, and rash/dermatitis, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating either of the claims. 

3.  The Veteran does not have hypertension that is related to his service, or a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's May 2008 decision which denied claims for service connection for left ear hearing loss, and rash/dermatitis; the claims for service connection for left ear hearing loss, and a skin disability, are not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

2.  Hypertension is not related to service, or to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Claims

The Veteran asserts that new and material evidence has been presented to reopen the claims for service connection for left ear hearing loss, and a skin disability.  During his hearing, held in September 2011, he testified that he was exposed to loud noise during service, to include noise from rifle fire, grenades, and artillery.  He further testified that he was treated for a skin rash during service, and that he developed a skin rash "shortly after" service, possibly about two or three years following service.  

In May 2008, the RO denied claims for service connection for left ear hearing loss, and "rash/dermatitis."  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014).  

In March 2009, the appellant applied to reopen the claims.  In July 2009, the RO denied the claims on the merits.  The Veteran has appealed.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2014).

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

If evidence is submitted sufficient to demonstrate that a veteran's disorder pre-existed service, and underwent an increase in severity during service, it is presumed that the disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is specific evidence that the increase in disability is due to the natural progress of the disease.  Id.  

At the time of the RO's May 2008 decision the evidence included the Veteran's service treatment records.  An entrance examination report, dated in March 1969, showed that his skin, ears and drums were clinically evaluated as normal, with audiometric test results which showed that the Veteran had left ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  In an associated "report of medical history," the Veteran indicated that he had a history that included running ears, and hearing loss, and he denied a history of skin diseases.  The report notes "otitis in past."  During service, the Veteran was treated for a running left ear on at least two occasions; the diagnosis was serous otitis media with central perforation.  In March 1971, he was treated for a rash.  The Veteran's separation examination report, dated in June 1971, showed that his skin, ears and drums were clinically evaluated as normal, with a notation of a scar on the left tympanic membrane, and it included audiometric test results which showed that the Veteran had left ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385; there was a notation of decreased left ear hearing.  In an associated "report of medical history," the Veteran indicated that he had a history that included running ears, and hearing loss, and he denied a history of skin diseases.  The report notes a three-month history of daily running ears, and a perforated eardrum in RVN (the Republic of Vietnam), with left ear hearing loss in all frequencies.  

The post-service medical evidence consisted of VA and non-VA reports, dated between 1999 and 2008.  This evidence included an undated VA report which noted that the Veteran was 26 years old (i.e., was dated in about 1975), which showed treatment for a lump on his left trunk.  VA progress notes showed that in July 2000, the Veteran reported that he had worked in construction since 1969, and that he had never worn ear plugs around the loud noise.  In February 2005, the Veteran was noted to be employed doing heavy construction work.  See also March 2006 VA progress note (same).  VA progress notes dated beginning in May 2004 showed that the Veteran was noted to have tinea barbis.  

A QTC examination report, dated in August 2007, showed that the Veteran complained of a history of hearing loss since 1970.  He reported that he had used hearing protection at his post-service employment as a mason (two different jobs) for 36 years.  The examiner concluded that it was less likely that the Veteran s duties as a mechanic in the military aggravated his current conditions in the left ear, explaining that the Veteran entrance examination indicated hearing loss of the left ear, and that audiometric results upon separation from service indicated close-to-similar pre-military findings.  

The Veteran's service personnel records indicated that his military occupation specialty was mechanic, and that this was primarily his primary duty.

At the time of the RO's May 2008 decision, there was one episode of inservice treatment for a skin disorder (i.e., a rash).  The evidence indicated that he had left ear hearing loss prior to service, with inservice treatment for running ears, and that during he sustained a perforated left tympanic membrane.  However, there was no inservice or post-service evidence of treatment for left hearing loss, and no competent opinion to show that left ear hearing loss, or a skin disability, had been caused or aggravated by service.  

The most recent and final denial of these claims was in May 2008.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

As an initial matter, although VA progress notes were received prior to the expiration of the appellate period for the RO's May 2008 determination, they did not contain new and material evidence (discussed in greater detail, infra).  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The evidence received since the RO's May 2008 rating decision consists of medical reports dated between 2008 and 2014.  VA progress notes show that the Veteran was noted to have mixed-type, conductive, and sensorineural hearing loss, with treatment for skin disorders that included a granulomatous lesion of the left shoulder in August 2013.  His medications included ketoconazole for a scalp infection.  Audiometric test results, dated in September 2011, show that the Veteran had left ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  

This evidence, which was not of record at the time of the RO's May 2008 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  At the time of the RO's decision, there was no evidence to show treatment for left ear hearing loss during service, or that a skin disability was noted upon separation from service.  There was no competent evidence to show that the Veteran's pre-existing left ear hearing loss was aggravated by his service, or that he had a skin disability that is related to his service.  The submitted evidence does not remedy these defects, as it does not include any competent evidence to show that the Veteran's pre-existing left ear hearing loss was aggravated by his service, or that he has a skin disability that is related to his service.  Shade; see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial).  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating either of the claims.  Accordingly, the claims are not reopened.

II.  Service Connection - Hypertension

The Veteran asserts that he has hypertension, due to his service, or, in the alternative, that was caused or aggravated by a service-connected disability, specifically, his service-connected diabetes mellitus.  During his hearing, held in September 2011, he testified that he was not treated for high blood pressure during service, and that he first received treatment for high blood pressure "20 years or better" after service.  He essentially indicated that he had a blood pressure reading in association with inservice treatment for ear symptoms that should be considered evidence of hypertension, that was "like 140-something over 90-something."

In addition to the law cited in Part I, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for diabetes mellitus, posttraumatic stress disorder, left ear tinnitus, peripheral neuropathy of the bilateral lower extremities, and right ear hearing loss.  

The Veteran's service treatment records include an entrance examination report, dated in March 1969, which shows that his blood pressure was 130/60; there was no notation of hypertension.  In an associated "report of medical history," the Veteran indicated that he did not have a history of high or low blood pressure.  There is no evidence of treatment for high blood pressure during service; there are no blood pressure readings other than in the entrance and separation examination reports.  The Veteran's separation entrance examination report, dated in June 1971, shows that his blood pressure was 100/77; there was no notation of hypertension.  In an associated "report of medical history," the Veteran indicated that he did not have a history of high or low blood pressure.  

The post-service medical evidence consists of VA and non-VA reports, dated between 1999 and 2014.  VA progress notes show that the Veteran was noted to have hypertension beginning in 1999; he was also noted to have a tobacco use disorder at that time.  A July 2000 VA progress note indicates a 31-year history of smoking 11/2 packs of cigarettes per day.  VA progress notes also contain multiple notations of obesity, and show that the Veteran's medications include hydrochlorothiazide, and amlodipine besylate.  

A QTC examination report, dated in September 2008, shows that the Veteran complained of a history of hypertension since 1970.  The diagnosis was hypertension.  

A VA diabetes mellitus examination report, dated in June 2010, shows that the Veteran was noted to report that he quit smoking in 1995, and that he had a 20 to 25-year history of smoking one pack of cigarettes per day.  The report notes that the Veteran reported a greater-than 20 year history of hypertension.  On examination, there was no evidence of kidney disease.  The examiner concluded that hypertension is not a complication of diabetes mellitus, explaining that the Veteran's hypertension pre-existed his diabetes mellitus.  The examiner also concluded that hypertension was not aggravated by diabetes mellitus.  

In March 2014, the Board remanded the claim in order to obtain another etiological opinion.  

A VA diabetes mellitus disability benefits questionnaire (DBQ), dated in July 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported a history of hypertension as of 1971, with a finding of elevated blood pressure following service in 1972, and diabetes mellitus as of 2008.  The examiner concluded that it was less likely as not (a less than 50 percent probability) that the Veteran's hypertension was incurred in, or caused by service.  The examiner explained that there was no documentation of hypertension or elevated blood pressure during service.  The Veteran's blood pressure in his entrance and separation examinations was noted, as was the fact that he denied a history of high or low blood pressure at those times.  The examiner characterized his inservice blood pressure readings (from his entrance and separation examination reports) as "normal."  The examiner further noted that although the Veteran gave a history of being counseled for high blood pressure during treatment for an earache, that high blood pressure, and such counseling, is not documented.  The examiner stated that although the Veteran gave a history of VA treatment for high blood pressure in 1972, that these records were not available.  The examiner concluded that it is less likely as not that the Veteran's hypertension is a complication of his service-connected diabetes, explaining that the Veteran had given a clear history to show that his hypertension pre-existed his diabetes mellitus.  Citing June 2010 VA examination report.  The examiner further concluded that the Veteran's hypertension had not been aggravated by his service-connected diabetes mellitus, explaining that there was no evidence of renal complication.

As an initial matter, the Veteran has asserted that he was "counseled" for high blood pressure during service, and treated for hypertension//high blood pressure shortly after service, by VA in 1972.  See e.g., July 2014 VA DBQ.  However, there are no service treatment records to show any "counseling" or treatment for high blood pressure.  The Veteran denied a history of high blood pressure upon separation from service.  There are no records of treatment for hypertension or high blood pressure of record that are dated prior to 1999.  No such history of inservice treatment, or treatment in 1972, was claimed during his VA examination in June 2010.  During his hearing in September 2011, the Veteran merely asserted that there was an inservice blood pressure reading taken in association with treatment for ear symptoms.  He did not assert that he was "counseled for high blood pressure" during service.  He also did not claim to have been treated for high blood pressure in 1972, rather, he testified that he first post-service treatment was at least 20 years after service.  In addition, as discussed supra, the Veteran has provided inconsistent statements as to whether or not he used hearing protection at his jobs following service.  See July 2000 VA progress note, August 2007 QTC examination report.  Given the foregoing, the Board finds the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

The Board finds that the claim must be denied.  The Veteran's service treatment records show that the Veteran was not noted to have high blood pressure or hypertension during service.  Hypertension, or high blood pressure, is not shown in the June 1971 separation examination report, and in the associated "report of medical history," the Veteran indicated that he did not have a history of high or low blood pressure.  The Board therefore finds that hypertension is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  There is no evidence to show the existence of hypertension within one year of separation from service, let alone that hypertension was manifest to a compensable degree within one year of separation from service.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

The earliest post-service medical evidence of hypertension is dated in 1999, which is about 28 years after separation from service.  There is no competent medical evidence to show that the Veteran has hypertension that is related to his service, or to a service-connected disability.  In this regard, the only competent opinions are the June 2010 and July 2014 VA opinions, and these weigh against the claim.  In particular, the Board finds that the July 2014 VA opinion is highly probative evidence against the claim.  In this opinion, the examiner concluded that the Veteran's hypertension was not caused by his service, and that it was not caused or aggravated by his service-connected diabetes mellitus.  See 38 C.F.R. §§ 3.303, 3.310.  The examiner indicated that the Veteran's claims files had been reviewed, and the opinion is accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board further points out that this opinion is consistent with the June 2010 VA opinion, which, although it suffers from certain defects, was also based on a review of the Veteran's C-file.  Finally, there is no medical evidence to show that hypertension was manifest to a compensable degree within one year of separation from service, and presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  In summary, the evidence does not show that the Veteran has hypertension that is related to his service, or to a service-connected disability, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

As a final matter, the Veteran's discharge (DD Form 214) indicates that he served in Vietnam.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  However, there is no competent evidence to show that hypertension was caused by such exposure, Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), and the applicable law does not include hypertension as a condition for which presumptive service connection may be granted on this basis.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

With respect to the Veteran's own contentions, ay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
In this case, the service treatment records and the post-service medical records have been discussed.  The Board has determined that service connection is not warranted for hypertension.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has hypertension due to his service, or a service-connected disability, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran has been determined not to be credible, and the Court has made it clear that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible.  Buchanan v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board has determined that the service and post-service medical evidence outweighs the Veteran's contentions to the effect that he has the claimed condition that is related to his service, or to a service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

III.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in April 2009, and April 2014, of the criteria for reopening a claim, for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The claims were readjudicated as recently as September 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  In this regard, in a March 2009 statement, Dr. B.P. indicated that he did not have any additional records for the Veteran (a December 2008 report and statement from Dr. B.P. are of record).  With regard to the claim for service connection for hypertension, the Veteran has been afforded examinations, and etiological opinions have been obtained.  With regard to the "new and material" claims, the Veteran has not been afforded examinations and opinions have not been obtained.  However, as the Board has determined that new and material evidence has not been presented, a remand for an examination and/or an etiological opinion is not required to decide the claims.  See 38 U.S.C.A. § 5103A(f) (West 2002); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  

In March 2014, the Board remanded these claims.  The Board directed that with regard to the issues of whether new and material evidence has been received that is sufficient to reopen the claims of entitlement to service connection for a skin disability, and left ear hearing loss, the Veteran should be provided with a legally adequate VCAA notice that is in accordance with the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), and in April 2014 this was done.  The Board directed that the Veteran be asked to identify all VA and private health care providers who have treated him for any relevant symptoms after May 2011, in order to determine if relevant records exist that are not currently associated with the claims files, followed by efforts to obtain all of the Veteran's treatment from the VA outpatient facility in Tulsa, Oklahoma, since May 2011, as well as any other identified records.  In April 2014, he was sent a letter that was in compliance with the Board's remand instructions.  Records of VA treatment from the VA outpatient facility in Tulsa, Oklahoma, dated after May 2011, have since been associated with the claims file.  Finally, the Board directed that a supplemental opinion be requested from the VA examiner who performed the June 2010 diabetes mellitus examination, or, in the alternative, if the examiner who performed the June 2010 diabetes mellitus examination was not available, or if otherwise appropriate, that the Veteran be scheduled for a hypertension examination by an appropriate specialist to determine its etiology, to include its relationship to the service-connected diabetes mellitus.  In July 2014, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In September 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2011 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the etiology and severity of his disabilities.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

New and material evidence has not been received sufficient to reopen the claims of entitlement to service connection for a skin disorder, to include as the result of exposure to herbicides, and left ear hearing loss; the claims are not reopened.

Service connection for hypertension is denied.



____________________________________________
C. R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


